Corporate Office ● 107 W. Franklin Street ● P.O. Box 638 ● Elkhart, Indiana 46515-0638 Phone: (574) 294-7511 ● Fax: (574) 522-5213 November 12, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4631 Washington, D.C. 20549-4631 Attention: John Cash, Accounting Branch Chief Re: Patrick Industries, Inc. Form 10-K for the Year Ended December 31, 2013 Definitive Proxy Statement on Schedule 14A (filed April 28, 2014) Form 10-Q for the Period Ended June 29, 2014 Form 8-K (filed August 14, 2014) File No. 0-03922 Dear Mr. Cash: In its comment letter dated November 5, 2014, the Securities and Exchange Commission (“SEC”) requested that Patrick Industries, Inc. (the “Company”) respond to the SEC comment letter within ten business days. As we discussed today with the staff of the SEC, please note that we plan to submit our responses to the SEC comments on or before December 1, 2014. Please do not hesitate to contact me at (574) 294-7511 with any questions or comments. Sincerely, /s/ Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
